                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM D. JUBILEE, SR.,               :      CIVIL NO. 1:18-CV-52
                                       :
             Plaintiff                 :      (Chief Judge Conner)
                                       :
      v.                               :
                                       :
GENE BERDANIER, et al.,                :
                                       :
             Defendants                :

                                 MEMORANDUM

      Plaintiff William Jubilee (“Jubilee”), an inmate who, at all relevant times, was

housed at the Schuylkill County Prison, in Pottsville, Pennsylvania, initiated the

instant civil rights action pursuant to 42 U.S.C. § 1983. (Docs. 1, 10). Named as

defendants are Warden Gene Berdanier, Deputy Warden David Wapinsky and

members of the Schuylkill County Prison Board, George Halcovage, Gary Hess,

Frank Staudemaier, William Baldwin, Joseph Grody, and Christine Holman

(collectively “Schuylkill County defendants”), and PrimeCare Medical, Inc.

(“PrimeCare”), and Kenneth Wloczewski, D.O. (collectively, “medical defendants”).
       Before the court is a motion (Doc. 22) for summary judgment pursuant to

Federal Rule of Civil Procedure 56 by the Schuylkill County defendants1, and a

motion (Doc. 24) to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) by

the medical defendants. Despite being directed to file briefs in opposition to

defendants’ motions, Jubilee failed to oppose the motions. (See Doc. 28).

Consequently, the motions are deemed unopposed and ripe for disposition. See

L.R. 7.6 (“Any party opposing any motion . . . shall file a brief in opposition . . . [or]

shall be deemed not to oppose such motion”); see also (Doc. 28 ¶ 6) (advising Jubilee

that failure to file briefs in opposition to defendants’ motions would result in the

motions being deemed unopposed). For the reasons set forth below, the court will

grant each pending motion.

I.     Schuylkill County Defendants’ Motion for Summary Judgment

       A.     Legal Standard

       Through summary adjudication the court may dispose of those claims that do

not present a “genuine issue as to any material fact” and for which a jury trial

would be an empty and unnecessary formality. See FED. R. CIV. P. 56(a). The

burden of proof is upon the non-moving party to come forth with “affirmative


       1
        By order dated November 9, 2018, the court provided notice to the parties
that the Schuylkill County defendants’ motion (Doc. 22) would be treated as a
motion for summary judgment, and the court placed the parties on notice that it
may consider exhaustion in its role as fact finder under Small v. Camden County,
728 F.3d 265 (3d Cir. 2013). (Doc. 28) (citing Paladino v. Newsome, 885 F.3d 203 (3d
Cir. 2018)). The order also afforded the parties the opportunity to supplement the
record with any additional evidence relevant to exhaustion of administrative
remedies. (Id.)
                                             2
evidence, beyond the allegations of the pleadings,” in support of its right to relief.

Pappas v. City of Lebanon, 331 F.Supp.2d 311, 315 (M.D. Pa. 2004); FED. R. CIV. P.

56(e); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91

L.Ed.2d 265 (1986). This evidence must be adequate, as a matter of law, to sustain a

judgment in favor of the non-moving party. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 250-57, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986);

see also FED. R. CIV. P. 56(a), (e). Only if this threshold is met may the cause of

action proceed. Pappas, 331 F.Supp.2d at 315.

      B.     Statement of Material Facts2

      During Jubilee’s incarceration at the Schuylkill County Prison, the Prison

had an Inmate Grievance Procedure in effect. (Doc. 30, Statement of Material Facts

(“SMF”), ¶ 2; Doc. 22-4, Affidavit of David Wapinsky (“Wapinsky Aff.”), ¶ 3; Doc. 31-




      2
         Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” LOCAL RULE OF COURT 56.1.
A party opposing a motion for summary judgment must file a separate statement of
material facts, responding to the numbered paragraphs set forth in the moving
party’s statement and identifying genuine issues for trial. See id. Unless otherwise
noted, the factual background herein derives from the Schuylkill County
defendants’ Rule 56.1 statements of material facts. (Doc. 30). Jubilee did not file a
response to the Schuylkill County defendants’ statement of material facts. The
court accordingly deems the facts set forth by the Schuylkill County defendants to
be undisputed. See LOCAL RULE OF COURT 56.1. See also (Doc. 28 ¶ 4) (advising
Jubilee that failure to file a responsive statement of material facts would result in
the facts set forth in the Schuylkill County defendants’ statement of material facts
being deemed admitted).
                                             3
1, Schuylkill County Prison Inmate Grievance Policy). At all relevant times, a copy

of the Schuylkill County Grievance Procedure was posted in Jubilee’s housing

block. (Doc. 31, Affidavit of Lieutenant Michael Buchanan (“Buchanan Aff.”), ¶ 3).

        Under the Schuylkill County Grievance Policy, the Deputy Warden serves as

the Grievance Coordinator. (SMF ¶ 3). Inmates must complete an Inmate Request

Slip in order to request grievance forms from the Deputy Warden. (SMF ¶ 3;

Buchanan Aff. ¶ 5). The Deputy Warden provides the grievance forms to inmates.

(Id.)

        Pursuant to the grievance procedure, a grievance must be filed within thirty

(30) days of an incident. (Id.) Upon receipt of the grievance, the Deputy Warden

will number the grievance and issue a decision. (SMF ¶ 3; Wapinsky Aff. ¶ 3; Doc.

31-1). Inmates who are dissatisfied with the response of the Deputy Warden have

the right to appeal that decision. (SMF ¶ 4). The appeal must be submitted in

writing to the Warden within ten (10) days after receipt of the grievance response.

(Id.) The decision of the Warden is final. (Id.)

        During Jubilee’s incarceration at the Schuylkill County Prison, he filed four

(4) grievances. (SMF ¶ 5).

        On November 16, 2017, Jubilee filed Grievance Number 1050, wherein he

expressed disagreement with treatment provided by the medical department.

(SMF ¶ 5; Doc. 22-6 at 1-2, Grievance Number 1050). On November 20, 2017, the

Deputy Warden denied Grievance Number 1050. (SMF ¶ 6).



                                           4
      On November 21, 2017, Jubilee filed Grievance Number 1064 relating to an

alleged injury he sustained when he fell off his top bunk. (SMF ¶ 5; Doc. 22-6 at 3,

Grievance Number 1064). On November 28, 2017, the Deputy Warden denied

Grievance Number 1064. (SMF ¶ 7).

      On November 28, 2017, Jubilee filed Grievance Number 1070 complaining

about his placement in a cell occupied by three (3) people. (SMF ¶ 5; Doc. 22-6 at 4,

Grievance Number 1070). On December 11, 2017, the Deputy Warden denied

Grievance Number 1070. (SMF ¶ 8).

      On January 7, 2018, Jubilee filed Grievance Number 1090 complaining that

the temperature in his cell was cold due to an alleged faulty heating system. (SMF ¶

5; Doc. 22-6 at 4, Grievance Number 1090). On January 18, 2018, the Deputy

Warden denied Grievance Number 1090. (SMF ¶ 9).

      On January 21, 2018, Jubilee requested a grievance appeal form. (SMF ¶ 10;

Doc. 22-7, Inmate Request Slip). On January 22, 2018, the Deputy Warden sent a

grievance appeal form to Jubilee. (SMF ¶ 10; Wapinsky Aff. ¶ 14; Doc. 22-7). Jubilee

failed to file any appeals of the denials of Grievance Numbers 1050, 1064, 1070, or

1080. (SMF ¶ 11; Wapinsky Aff. ¶ 14; Doc. 22-2, Affidavit of Warden Eugene

Berdanier (“Berdanier Aff.”), ¶ 3).

      C.     Discussion

      The Schuylkill County defendants argue that Jubilee failed to exhaust the

grievance procedure available at the Schuylkill County Prison prior to filing the

instant action. (Doc. 23 at 7-15). Under the Prison Litigation Reform Act of 1996
                                          5
(the “PLRA”), a prisoner is required to pursue all avenues of relief available within

the prison’s grievance system before bringing a federal civil rights action

concerning prison conditions. See 42 U.S.C. § 1997e(a); Booth v. Churner, 206 F.3d

289, 291 (3d Cir. 2000). This “exhaustion requirement applies to all inmate suits

about prison life, whether they involve general circumstances or particular

episodes, and whether they allege excessive force or some other wrong.” Porter v.

Nussle, 534 U.S. 516, 532 (2002). The exhaustion requirement is mandatory. See

Williams v. Beard, 482 F.3d 637, 639 (3d Cir. 2007); see also Booth v. Churner, 532

U.S. 731, 741 (2001) (holding that the exhaustion requirement applies to grievance

procedures “regardless of the relief offered through administrative procedures”);

Nyhuis v. Reno, 204 F.3d 65, 67 (3d Cir. 2000) (same). “[I]t is beyond the power of

[any] court . . . to excuse compliance with the exhaustion requirement.” Id. at 73

(quoting Beeson v. Fishkill Corr. Facility, 28 F. Supp. 2d 884, 894-95 (S.D.N.Y.

1998)).

          To exhaust administrative remedies an inmate must comply with all

applicable grievance procedures and rules. See Spruill v. Gillis, 372 F.3d 218, 231

(3d Cir. 2004). The PLRA requires not only technical exhaustion of administrative

remedies, but also substantial compliance with procedural requirements. Id. at 227-

32; see also Nyhuis, 204 F.3d at 77-78. A procedural default by the prisoner, either

through late or improper filings, bars the prisoner from bringing a claim in federal

court unless equitable considerations warrant review of the claim. Spruill, 372 F.3d

at 227-32; see also Camp v. Brennan, 219 F.3d 279 (3d Cir. 2000). Failure to identify
                                           6
a named defendant on a grievance form, absent a “justifiable excuse,” constitutes

failure to properly exhaust as to that defendant. Williams v. Pa. Dep’t of Corr., 146

F. App’x 554, 557 (3d Cir. 2005) (non-precedential).

       The Schuylkill County Prison has an Inmate Grievance Policy that was in

effect at all times relevant to the instant action. Under the policy, a grievance must

be filed on a grievance form with the Deputy Warden and must be filed within thirty

(30) days after the incident has occurred. The Deputy Warden will then issue a

decision. Inmates who are dissatisfied with the response of the Deputy Warden

have the right to appeal that decision to the Warden. The appeal must be submitted

in writing to the Warden within ten (10) days after receipt of the Deputy Warden’s

response. The Warden’s decision is final. Specifically, the grievance appeal process

provides as follows:

       Offenders who are dissatisfied with the response to their filed
       grievance have the right to appeal that decision. An appeal will be
       submitted in writing to the Warden within ten (10) days of the date you
       received a response to the grievance filed. THE WARDEN’S
       DECISION ON THE APPEAL WILL BE FINAL.

(Doc. 31-1 at 3, Schuylkill County Prison Inmate Grievance Policy) (emphasis in

original).

       As previously noted, Jubilee filed four (4) grievances during his incarceration

at the Schuylkill County Prison. All of those grievances pertain to the claims in

Jubilee’s complaint and all were denied by the Deputy Warden.




                                           7
      On January 22, 2018, Jubilee was provided with a grievance appeal form.

(Id.). Pursuant to the Schuylkill County Grievance Policy, an appeal must be filed

in writing to the Warden within ten (10) days from the date the inmate receives the

Deputy Warden’s response. The uncontroverted evidence reflects that although

Jubilee was provided with a grievance appeal form, he did not appeal Grievance

Numbers 1050, 1064, 1070, or 1080, in accordance with the prison grievance

procedure. (SMF ¶ 11; Wapinsky Aff. ¶ 14; Berdanier Aff. ¶ 3). Hence, the record

establishes that Jubilee failed to exhaust the administrative grievance procedure

available at the Schuylkill County Prison.

      In certain circumstances, a prisoner may be excused from the exhaustion

requirement. The Third Circuit recognizes a “reluctance to invoke equitable

reasons to excuse [an inmate’s] failure to exhaust as the statute requires.” Davis v.

Warman, 49 F. App’x 365, 368 (3d Cir. 2002). An inmate’s failure to exhaust will only

be excused “under certain limited circumstances,” Harris v. Armstrong, 149 F.

App’x 58, 59 (3d Cir. 2005), and an inmate can defeat a claim of failure to exhaust

only by showing “he was misled or that there was some extraordinary reason he

was prevented from complying with the statutory mandate.” Davis, 49 F. App’x at

368. The Third Circuit has held that the institution “rendered its administrative

remedies unavailable to [an inmate] when it failed to timely (by its own procedural

rules) respond to his grievance and then repeatedly ignored his follow-up requests

for a decision on his claim.” Robinson v. Superintendent Rockview SCI, 831 F.3d

148, 154 (3d Cir. 2016). In the present matter, Jubilee does not allege, nor does he
                                             8
present any affirmative evidence, that he was he misled or ignored by prison

officials, was impeded in filing a grievance, or that some other extraordinary

circumstance prevented him from complying with the grievance process. Notably,

despite being directed to file a brief in opposition to the Schuylkill County

defendants’ motion, Jubilee has failed to oppose defendants’ motion and failed to

file a responsive statement of material facts. The court thus finds that there is no

genuine dispute of fact that Jubilee failed to exhaust his administrative remedies

prior to filing the instant action.

       A party opposing summary judgment must come forth with “affirmative

evidence, beyond the allegations of the pleadings,” in support of its right to relief.

Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); FED. R. CIV. P.

56(e). This evidence must be adequate, as a matter of law, to sustain a judgment in

favor of the non-moving party on the claims. See Anderson, 477 U.S. at 250-57;

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89 (1986); see

also FED. R. CIV. P. 56(c), (e). Jubilee has failed to meet his burden with respect to

the administrative exhaustion of his present claims against the Schuylkill County

defendants. Therefore, the Schuylkill County defendants are entitled to an entry of

judgment in their favor.

II.    Medical Defendants’ Motion to Dismiss

       A.     Legal Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief can be granted.
                                           9
FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6),

the court must “accept as true all [factual] allegations in the complaint and all

reasonable inferences that can be drawn therefrom, and view them in the light most

favorable to the plaintiff.” Kanter v. Barella, 489 F.3d 170, 177 (3d Cir. 2007)

(quoting Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir. 2005)). Although the court is

generally limited in its review to the facts contained in the complaint, it “may also

consider matters of public record, orders, exhibits attached to the complaint and

items appearing in the record of the case.” Oshiver v. Levin, Fishbein, Sedran &

Berman, 38 F.3d 1380, 1384 n. 2 (3d Cir. 1994); see also In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).

      Federal notice and pleading rules require the complaint to provide “the

defendant notice of what the . . . claim is and the grounds upon which it rests.”

Phillips v. Cty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint in the

face of a Rule 12(b)(6) motion, the court must conduct a three-step inquiry. See

Santiago v. Warminster Twp., 629 F.3d 121, 130-31 (3d Cir. 2010). In the first step,

“the court must ‘tak[e] note of the elements a plaintiff must plead to state a claim.’”

Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal

elements of a claim should be separated; well-pleaded facts must be accepted as

true, while mere legal conclusions may be disregarded. Id.; see also Fowler v.

UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). Once the well-pleaded factual

allegations have been isolated, the court must determine whether they are sufficient
                                           10
to show a “plausible claim for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550

U.S. at 556); Twombly, 550 U.S. at 555 (requiring plaintiffs to allege facts sufficient

to “raise a right to relief above the speculative level”). A claim “has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.

       B.      Allegations of the Complaint3

       On June 9, 2017, Jubilee entered the Schuylkill County Prison. (Doc. 1 at 5).

Upon arrival, he informed medical staff that he was in a motorcycle accident in 2015

and took medication for a “badly injured back.” (Id.)

       On November 19, 2017, Jubilee attempted to climb off of his top bunk, and

slipped and fell onto a metal desk. (Id.) He claims that he “busted [his] knee” on

the metal desk which caused severe pain, bleeding, and swelling. (Id.) Jubilee also

alleges that the fall aggravated his existing back condition. (Id.) After the fall,

Jubilee was issued an ACE bandage for his knee and a doctor increased his pain

medication. (Id. at 5-6).

       On August 10, 2017, Jubilee was evaluated by a doctor and prescribed a

steroid for five (5) days. (Id. at 6). Jubilee alleges that the steroid did not help his

pain. (Id.) On October 5, 2017, a doctor again treated Jubilee and prescribed

Pamelor, an antidepressant nerve pill. (Id.) Jubilee claims that this medication did


       3
           The court only includes the allegations relevant to the medical defendants.

                                            11
not help his pain. (Id.) Jubilee filed a grievance complaining about the medication,

and he was ultimately prescribed different medication that helped alleviate his

pain. (Id.)

      On November 16, 2017, Jubilee filed a grievance regarding the medical

treatment for his back condition. (Id. at 12). In response, the medical department

noted that Jubilee was treated five (5) times since he began his incarceration at the

Schuylkill County Prison on June 9, 2017. (Id.) On June 16, 2017, July 7, 2017, and

September 25, 2017, a nurse or nurse practitioner treated Jubilee. (Id.) On August

10, 2017 and October 5, 2017, a doctor treated Jubilee. (Id.) The medical

department also noted that Jubilee was prescribed Pamelor and scheduled for a

follow-up visit with the doctor. (Id.)

      PrimeCare is contracted with the Schuylkill County Prison to provide

medical services to inmates at the prison. (Doc. 1 at 7). Defendant Dr. Wloczewski

is employed by PrimeCare and provides medical care to inmates at the Schuylkill

County Prison. (Id.)

      C.      Discussion

              1.    Deliberate Indifference to Serious Medical Needs

      The Eighth Amendment’s proscription against cruel and unusual

punishment requires that prison officials provide inmates with adequate medical

care. See Estelle v. Gamble, 429 U.S. 97, 103-05 (1976). In order to establish an

Eighth Amendment medical claim, a plaintiff “must show (i) a serious medical need,

and (ii) acts or omissions by prison officials that indicate deliberate indifference to
                                           12
that need.” Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003)

(citing Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)). A serious medical need is

“one that has been diagnosed by a physician as requiring treatment or one that is so

obvious that a lay person would recognize the necessity for a doctor’s attention.”

Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.

1987). In addition, “if ‘unnecessary and wanton infliction of pain’ results as a

consequence of denial or delay in the provision of adequate medical care, the

medical need is of the serious nature contemplated by the eighth amendment.” Id.

(citation omitted).

      A prison official acts with deliberate indifference to an inmate’s serious

medical needs when he “knows of and disregards an excessive risk to inmate health

or safety; the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). A mere difference of

opinion between the prison’s medical staff and the inmate regarding the diagnosis

or treatment which the inmate receives does not support a claim of cruel and

unusual punishment. See Farmer v. Carlson, 685 F. Supp. 1335, 1339 (M.D. Pa.

1988); see also McCracken v. Jones, 562 F.2d 22, 24 (10th Cir. 1977); Smart v. Villar,

547 F.2d 112, 113 (10th Cir. 1976), cert. denied, 450 U.S. 1041 (1981).

      Assuming arguendo that Jubilee’s knee and back injuries rise to the level of

serious medical conditions for purposes of the Eighth Amendment analysis, the

court must determine whether Jubilee has pled a deliberate indifference to those
                                           13
needs. The allegations in the complaint clearly demonstrate that defendant Dr.

Wloczewski was not deliberately indifferent to Jubilee’s serious medical needs. The

complaint provides that the medical department treated Jubilee five (5) times

during his incarceration at the Schuylkill County Prison, and Dr. Wloczewski

interacted with Jubilee on two (2) occasions. During these visits, Jubilee was

provided with various medications for his pain and an ACE bandage for his knee.

      By Jubilee’s own account, he received medical treatment and medication at

the Schuylkill County Prison. To the extent that Jubilee is dissatisfied with the type

of medication that was initially prescribed, this allegation, at best, demonstrates

Jubilee’s disagreement with medical treatment. Though he may have preferred a

different medication, such disagreement is not enough to state a § 1983 claim.

Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004) (holding that “mere disagreement as

to the proper medical treatment” is insufficient to state a constitutional violation);

Gause v. Diguglielmo, 339 F. App’x 132, 136 (3d Cir. 2009) (a dispute over the choice

of medication does not rise to the level of an Eighth Amendment violation). This is

particularly true in light of the fact that there are no allegations in the complaint

that defendant Dr. Wloczewski intentionally withheld medical treatment from

Jubilee in order to inflict pain or harm upon him. See Farmer, 685 F. Supp. at 1339;

Rouse, 182 F.3d at 197. Furthermore, Jubilee does not allege that the prescribed

medications resulted in any risk of harm to his health. Rather, Jubilee simply

alleges that the initially prescribed medications did not help alleviate his pain. As



                                           14
such, upon Jubilee’s request, the medication was changed, and he acknowledges

that the new medication alleviated his pain.

      The allegations in Jubilee’s complaint amount to nothing more than his

subjective disagreement with the treatment decisions and medical judgment of the

medical staff at the prison. See Carpenter v. Kloptoski, No. 08-CV-2233, 2012 WL

983565, at *6 (M.D. Pa. Mar. 22, 2012) (citing White v. Napoleon, 897 F.2d 103, 110

(3d Cir. 1990)) (observing that “a prisoner’s subjective dissatisfaction with his

medical care does not in itself indicate deliberate indifference”). Claims of medical

malpractice and disagreements as to the proper course of medical treatment simply

do not suffice to satisfy the deliberate indifference standard. See Monmouth Cty.,

834 F.2d at 346. Courts will not second guess whether a particular course of

treatment is adequate or proper. See Parham v. Johnson, 126 F.3d 454, 458 n.7 (3d

Cir. 1997) (quoting Inmates of Allegheny Cty. Jail v. Pierce, 612 F.2d 754, 762 (3d Cir.

1979)). Based on the foregoing, Jubilee’s complaint fails to articulate a plausible

civil rights claim against defendant Wloczewski. The medical defendants’ motion

will be granted in this regard.

             2.     Monell Liability

      Jubilee also brings a Monell claim against PrimeCare, the company that

employs defendant Wloczewski. Under § 1983, a private corporation contracted by

a prison to provide healthcare for inmates cannot be held liable on a respondeat

superior theory; rather, a plaintiff must allege that the entity had a policy, practice,

or custom which caused injury to the plaintiff. Adonai-Adoni v. King, No. 07-3689,
                                           15
2009 WL 890683, at *2 (E.D. Pa. Mar. 31, 2009) (noting that a private medical

provider can only be liable under § 1983 if claim rests “upon some policy, practice

or custom”); see also Carpenter v. Kloptoski, No. 1:08-CV-2233, 2010 WL 891825, at

*8 (M.D. Pa. Mar. 10, 2010) (concluding that a § 1983 claim against a private medical

service solely on the basis that it was responsible for providing health care is

subject to dismissal). Jubilee simply alleges that PrimeCare is contracted with the

Schuylkill County Prison to provide medical services to inmates at the prison, and

that PrimeCare employs defendant Wloczewski. (Doc. 1 at 7). Jubilee fails to allege

any facts demonstrating that any perceived deficiency in his medical treatment may

be the result of PrimeCare’s policies, customs, or practices. The complaint does not

even identify any PrimeCare policies or procedures that may be at issue.

Consequently, the Monell claim will be dismissed.

             3.     Negligence Claim

      The medical defendants move to dismiss any potential professional

negligence claims based on Jubilee’s failure to timely file a certificate of merit

(“COM”), as required by Pennsylvania Rule of Civil Procedure 1042.3. (Doc. 25 at

13-14). Rule 1042.3 requires a plaintiff alleging professional negligence to file a

COM within sixty (60) days of filing the complaint. PA. R. CIV. P. 1042.3. The

certificate must include one of the following: a written attestation by “an

appropriate licensed professional” that there is a “reasonable probability that the

care, skill or knowledge exercised or exhibited” by the defendant “fell below

acceptable professional standards,” and that this was the cause of the plaintiff’s
                                           16
injuries; a statement that the claim against the defendant is based only on the

professional negligence of those for whom the defendant is responsible; or a

statement that expert testimony is unnecessary for the plaintiff’s claim to proceed.

PA. R. CIV. P. 1042.3(a)(1)-(3). Failure to file a certificate of merit is fatal to a

plaintiff’s claim. PA. R. CIV. P. 1042.7. A defendant seeking to dismiss for want of a

certificate must first file written notice of their intent to do so, no sooner than thirty

(30) days after the complaint was filed. PA. R. CIV. P. 1042.6(a).

       As a threshold matter, it is undisputed that Rule 1042.3 applies to this action.

The Third Circuit has determined that the certificate of merit requirement is a

substantive rule of Pennsylvania law, applicable to federal court actions under Erie

Railroad Co. v. Tompkins, 304 U.S. 64, 78, 58 S.Ct. 817, 82 L.Ed. 1188 (1938). See

Liggon-Redding v. Estate of Robert Sugarman, 659 F.3d 258 (3d Cir. 2011); Chin v.

Chrysler LLC, 538 F.3d 272, 278 (3d Cir. 2008).

       Pursuant to Pennsylvania law, “a court may consider two equitable

exceptions when a plaintiff has improperly failed to file a COM: whether the

plaintiff has substantially complied with Rule 1042.3 and whether the plaintiff has

offered a reasonable explanation or legitimate excuse for failure to comply.” Ramos

v. Quien, 631 F. Supp. 2d 601, 611 (E.D. Pa. 2008) (citing Womer v. Hilliker, 908 A.2d

269, 276, 279 (Pa. 2006)). Federal courts have since applied these equitable

considerations to determine if a plaintiff who fails to timely file a certificate of merit

may be relieved from the requirement if he provides a reasonable explanation or

legitimate excuse. See Perez v. Griffin, 304 F. App’x 72, 74 (3d Cir. 2008) (observing
                                             17
that “failure to comply with Rule 1042.3 is not fatal to claims of professional liability

if the Plaintiff can show ‘reasonable excuse’ for the noncompliance”) (quoting

Womer, 908 A.2d at 279-80)).

      In the instant action, Jubilee was required to file a certificate of merit

producing expert testimony that his medical treatment deviated from acceptable

medical standards, and to show that the deviation was the proximate cause of any

injuries. Jubilee’s medical claims are not within the knowledge of lay persons, as

they relate to allegations that defendants were negligent in providing medical care.

Specifically, Jubilee claims that he was not provided adequate treatment for his

knee and back injuries. These claims are clearly “an integral part of the process of

rendering medical treatment” which involves professional medical judgment which

is beyond the realm of the lay person. Paige v. Holtzapple, 2009 WL 2588849, *4

(M.D. Pa. 2009) (“Where the conduct at issue constituted an integral part of

rendering medical treatment, and involved diagnosis, care, and treatment by a

licensed professional, . . . the action is one that is characterized as a professional

negligence action requiring expert testimony.”). It cannot be said that a decision of

whether, when or what type of treatment should be provided “is so simple or the

lack of skill or care is so obvious as to be within the range of experience and

comprehension of even non-professional persons.” Hightower-Warren v. Silk, 698

A.2d 52, 54 n.1 (Pa. 1997). Accordingly, a certificate of merit is required for any

perceived professional negligence claim.



                                            18
       Jubilee filed his complaint on January 8, 2018. On March 12, 2018, the

medical defendants provided notice to Jubilee that they intended to seek dismissal

of the negligence cause of action for failure to file a certificate of merit. (Doc. 19).

Jubilee did not file the requisite certificate of merit and did not request an

extension of time in which to do so. Furthermore, Jubilee has failed to oppose the

medical defendants’ motion and thus failed to show a reasonable explanation or

legitimate excuse for failure to timely file a certificate of merit. Consequently, the

court will grant the medical defendants’ motion to dismiss the professional

negligence claim based on Jubilee’s failure to file a certificate of merit.

              4.     Leave to Amend

       When a complaint fails to present a prima facie case of liability, district courts

must generally grant leave to amend before dismissing the complaint. See Grayson

v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver, 213 F.3d

113, 116-17 (3d Cir. 2000). Specifically, the Third Circuit Court of Appeals has

admonished that when a complaint is subject to dismissal for failure to state a claim,

courts should liberally grant leave to amend “unless such an amendment would be

inequitable or futile.” Phillips, 515 F.3d at 245 (citing Alston v. Parker, 363 F.3d 229,

235 (3d Cir. 2004)). For the reasons set forth herein, the court concludes that

allowing Jubilee the opportunity to amend would be futile.




                                            19
III.   Conclusion

       For the reasons set forth above, the court will grant defendants’ motions

(Docs. 22, 24). An appropriate order will issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
Dated:       January 24, 201
